Exhibit 10.2
(AVIAT LOGO) [f57328f5732800.gif]
August l, 2010
Charles D. Kissner
27778 Stirrup Way
Los Altos Hills, CA 94022
Employment Agreement
Dear Chuck:
     This letter agreement sets forth the terms of your employment with Aviat
Networks, Inc. (the “Company”), as well as our understanding with respect to any
termination of that employment relationship. This Agreement amends and restates,
effective on the date hereof, the Employment Agreement dated June 28, 2010
between the Company and you.
     1. Position and Duties. You will be employed by the Company as its Chairman
and Chief Executive Officer, reporting to the Company’s Board of Directors
(“Board”). This position will be based at our corporate headquarters in Santa
Clara, California. You accept employment with the Company on the terms and
conditions set forth in this Agreement, and you agree to devote your full
business time, energy and skill to your duties at the Company. Your primary
responsibilities will be to assume the top leadership of the Company, direct the
organization to ensure the attainment of revenue and profit goals, drive optimal
return on invested capital and grow shareholder value, subject to the oversight
and supervision of the Board. Your current positions as a director of the
Company and Chairman of the Board will not be affected by your employment
hereunder, except that your compensation under this Agreement will be in lieu of
any compensation as a director accruing after your start date. It is understood
that the Company will appoint a lead independent director, who will preside over
outside-director-only portions of Board meetings.
     2. Term of Employment. Your employment with the Company is for no specified
term, and may be terminated by you or the Company at any time, with or without
cause, subject to the provisions of Paragraphs 4 and 5 below.
     3. Compensation. You will be compensated by the Company for your services
as follows:
          (a) Salary: You will be paid a monthly base salary of $57,917
($695,000 per year), less applicable withholding, in accordance with the
Company’s normal payroll procedures. In conjunction with your annual performance
review, which will occur at or about the start of

 



--------------------------------------------------------------------------------



 



Charles D. Kissner
Page 2
each fiscal year (currently July 1st), your base salary will be reviewed by the
Board, and may be subject to adjustment by the Board based upon various factors
including, but not limited to, your performance and the Company’s profitability.
Your base salary will not be reduced except as part of a salary reduction
program that similarly affects all members of the executive staff reporting to
the Chief Executive Officer of the Company.
          (b) Annual Incentive Plan: Starting with FY 2011, you will be eligible
to participate in the Company’s Annual Incentive Plan, with a target annual
bonus of 100% of your annual base salary. The Annual Incentive Plan will be paid
(if minimum targets are met) in the calendar year in which the relevant fiscal
year ends, promptly after the completion of each fiscal year’s audit.
          (c) Long-Term Incentive Program: Starting with FY 2011, you will be
eligible to participate in the Company’s Long-Term Incentive Program as defined
by the Board. The GAAP value of your initial award, as determined by the Board
in its reasonable discretion, will be $1,400,000. The expected structure is
(i) one-third of such value will be represented by options with a 3-year vesting
period (50%/25%/25%), (ii) one-third of such value will be represented by
performance shares subject to vesting based on achievement of Company financial
performance criteria for the three-year period ending at the end of FY 2013, and
(iii) one-third of such value will be represented by restricted stock with a
3-year vesting period (33⅓%/33⅓%/33⅓%). The structure for future periods is
subject to determination by the Board.
          (d) Benefits: You will have the right, on the same basis as other
employees of the Company, to participate in and to receive benefits under any
Company group medical, dental, life, disability or other group insurance plans,
as well as under the Company’s business expense and travel reimbursement,
educational assistance, holiday, and other benefit plans and policies. You will
also be eligible to participate in the Company’s 401(k) plan.
          (e) Vacation: Commencing on your start date, you will accrue paid
vacation in accordance with the Company’s vacation policy at the rate of 5 weeks
per year. However, the number of accrued vacation hours at any one time shall
not exceed 160 hours.
     4. Voluntary Termination. In the event that you voluntarily resign from
your employment with the Company (other than for Good Reason as defined below),
you will be entitled to no compensation or benefits from the Company other than
those earned under Paragraph 3 through the date of your termination. (For
purposes of this Agreement, no part of (i) the Annual Incentive Plan for the
year in which your termination occurs, (ii) the performance shares of the
multi-year period in which your termination occurs or (iii) unvested options or
restricted shares will be deemed earned.) You agree that if you voluntarily
terminate your employment with the Company for any reason, you will provide the
Company with at least 10 business days’ written notice of your resignation. The
Company shall have the option, in its sole discretion, to make your resignation
effective at any time prior to the end of such notice period, provided the
Company pays you an amount equal to the base salary you would have earned
through the end of the notice period.

 



--------------------------------------------------------------------------------



 



Charles D. Kissner
Page 3
     5. Other Termination. Your employment may also be terminated under the
circumstances set forth below.
          (a) Termination for Cause: The Company may terminate your employment
at any time for cause (as described below). If your employment is terminated by
the Company for cause, you shall be entitled to no compensation or benefits from
the Company other than those earned under Paragraph 3 through the date of your
termination. For purposes of this Agreement, a termination for “cause” occurs if
you are terminated for any of the following reasons: (i) any act of misconduct
or dishonesty by you in the performance of your duties under this Agreement;
(ii) any willful failure by you to attend to your duties under this Agreement;
(iii) any material breach of this Agreement; provided, however, that for any
alleged failure or breach under sub-sections (ii) or (iii) above, the Board
first provides you written notice setting forth with reasonable specificity the
reasons that the Board believes you have committed such alleged failure or
breach, and provides you thirty (30) days to cure such alleged failure or
breach; (iv) your conviction of (or pleading guilty or nolo contendere to) any
felony or misdemeanor involving theft, embezzlement, dishonesty or moral
turpitude; or (v) any misconduct resulting in material harm to the Company’s
business or reputation.
          (b) Termination Without Cause or Upon Death or Disability: The Company
may terminate your employment without cause at any time. If your employment is
terminated by the Company without cause or by reason of death or any physical or
mental incapacity which has prevented and/or will prevent you from performing
your then-current duties under this Agreement for more than three consecutive
months, and you (or your estate or personal representative, as applicable) sign
a general release of known and unknown claims in a form satisfactory to the
Company within sixty (60) days of the termination of your employment (or such
shorter period as is necessary to comply with the following clause), which must
be valid and enforceable no later than the ninetieth (90th) day after your
termination, and you fully comply with your obligations under Paragraphs 6, 7
and 9 below, you (or your estate or personal representative, as applicable) will
receive the following severance benefits:
               (i) all compensation and benefits under Paragraph 3 above that is
earned but unpaid through the date of termination, to be paid as and when
otherwise due;
               (ii) severance payments at your final base salary rate for a
period (the “Severance Period”) starting on the date of your termination and
ending on the later of (i) the 1st anniversary of the date your termination and
(ii) June 28, 2012; such payments will be subject to applicable withholding and
made monthly commencing as of the effective date of your release; provided that
any payment otherwise due under this clause (ii) prior to the 90th day after
your termination shall instead be paid, without interest, on such 90th day;
               (iii) payment of the premiums necessary to continue your group
health insurance under COBRA (or to purchase other comparable health insurance
coverage on an individual basis if you are no longer eligible for COBRA
coverage) until the earlier of (x) the end of the Severance Period; or (y) the
date you first became eligible to participate in another employer’s group health
insurance plan;

 



--------------------------------------------------------------------------------



 



Charles D. Kissner
Page 4
               (iv) the prorated portion of any Annual Incentive Plan bonus that
you would have earned, if any, during the Annual Incentive Plan period in which
your employment terminates (the pro-ration shall be equal to the percentage of
that bonus period that you are actually employed by the Company). Your Annual
Incentive Plan bonus, on which the proration will be based, shall be computed in
a manner consistent with the computation of bonuses for other senior level
executives, and the prorated bonus will be payable at the time that such Annual
Incentive Plan bonuses, if any, are paid to continuing Company employees; and
               (v) with respect to any stock options or time-vesting restricted
shares granted to you by the Company, you will cease vesting upon your
termination date; however, for options granted subsequent to the date of this
Agreement, you will be entitled to purchase any vested shares of stock that are
subject to those options until the earlier of (x) twelve (12) months following
your termination date, or (y) the date on which the applicable option(s)
expire(s). Notwithstanding the provisions of this Paragraph 5(b)(v), the Board
may in its sole discretion provide for additional vesting of restricted shares,
options and/or performance shares upon termination under this Paragraph 5(b).
You will not be required to mitigate the severance payments and benefits
described in Paragraphs 5(b)(ii) — (v) above by seeking employment or otherwise,
and there shall be no offset against amounts due you under Paragraphs 5(b)(ii) —
(v) on account of your subsequent employment (except as provided in
Paragraph 5(b)(iii) above and in Paragraph 7(c) below). Except as expressly set
forth in this Paragraph 5(b), your Company stock options, restricted shares and
performance shares will continue to be subject to and governed by the Company’s
2007 Stock Equity Plan (the “Plan”) and the applicable stock option, restricted
stock and performance share agreements between you and the Company. Nothing in
this Paragraph 5(b) shall affect your rights under any applicable Company
disability plan; provided, however, that your severance payments will be offset
by any disability income payments received by you so that the total monthly
severance and disability income payments during your severance period shall not
exceed your then-current base salary.
          (c) Resignation for Good Reason: If you resign from your employment
with the Company for Good Reason (as defined in this Paragraph 5(c)), and you
sign a general release of known and unknown claims in a form satisfactory to the
Company within sixty (60) days of the termination of your employment (or such
shorter period as is necessary to comply with the following clause) which
becomes valid and enforceable no later than the ninetieth (90th) day after your
termination, and you fully comply with your obligations under Paragraphs 6, 7
and 9 below, you shall receive the severance benefits described in Paragraph
5(b) above. For purposes of this Paragraph 5(c), “Good Reason” means any of the
following conditions, which condition(s) remain in effect 30 days after written
notice from you to the Board of said condition(s):
               (i) a material reduction in your then-current base salary or
annual target bonus (expressed as a percentage of your then-current base
salary), without your written consent expressly waiving the benefits of this
paragraph 5(c); or

 



--------------------------------------------------------------------------------



 



Charles D. Kissner
Page 5
               (ii) a material reduction in your employee benefits taken as a
whole without your written consent expressly waiving the benefits of this
paragraph 5(c); or
               (iii) a material reduction in your responsibilities without your
written consent expressly waiving the benefits of this paragraph 5(c); or
               (iv) a material breach by the Company of any material provision
of this Agreement; or
               (v) a requirement that you relocate your Company office to a
location more than thirty-five (35) miles from your then-current Company office
location without your written consent expressly waiving the benefits of this
paragraph 5(c).
The foregoing condition(s) shall not constitute “Good Reason” if you do not
provide the Board with the written notice described above within 45 days after
you first become aware of the condition(s).
     6. Confidential and Proprietary Information: As a condition of your
employment, you agree to sign and abide by the Company’s standard form of
Invention, Authorship, Proprietary and Confidential Information Agreement.
     7. Termination Obligations.
          (a) You agree that all property, including, without limitation, all
equipment, proprietary information, documents, books, records, reports, notes,
contracts, lists, computer disks (and other computer-generated files and data),
and copies thereof, created on any medium and furnished to, obtained by, or
prepared by you in the course of or incident to your employment, belongs to the
Company and shall be returned to the Company promptly upon any termination of
your employment.
          (b) Upon your termination for any reason, and as a condition of your
receipt of any severance benefits hereunder, you will promptly resign in writing
from all offices and directorships then held with the Company or any affiliate
of the Company.
          (c) Following the termination of your employment with the Company for
any reason, you shall fully cooperate with the Company in all matters relating
to the winding up of pending work on behalf of the Company and the orderly
transfer of work to other employees of the Company. You shall also cooperate in
the defense of any action brought by any third party against the Company. The
Company shall pay you for your time incurred to comply with this provision at a
reasonable per diem or per hour rate.
     8. Limitation of Payments and Benefits.
          To the extent that any of the payments and benefits provided for in
this Agreement or otherwise payable to you (the “Payments”) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), the amount of such Payments shall be
either:

 



--------------------------------------------------------------------------------



 



Charles D. Kissner
Page 6
          (a) the full amount of the Payments, or
          (b) a reduced amount that would result in no portion of the Payments
being subject to the excise tax imposed pursuant to Section 4999 of the Code
(the “Excise Tax”),
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by you,
on an after-tax basis, of the greatest amount of benefit. In the event that any
Excise Tax is imposed on the Payments, you will be fully responsible for the
payment of any and all Excise Tax, and the Company will not be obligated to pay
all or any portion of any Excise Tax.
     9. Other Activities.
          (a) In order to protect the Company’s valuable proprietary
information, you agree that during your employment and for the period, if any,
during which severance payments at your final base salary rate are payable under
Paragraph 5(b) or 5(c) above, you will not, as a compensated or uncompensated
officer, director, consultant, advisor, partner, joint venturer, investor,
independent contractor, employee, for your own account or otherwise, provide to
any person or entity in competition with the Company any labor, services, advice
or assistance regarding the design, manufacture, distribution (directly or
indirectly) or integration of any digital microwave products substantially
similar to then-current Company products in form, fit, or function and used in
terrestrial microwave point-to-point telecommunications networks anywhere in the
world.
          (b) You agree that for a period of eighteen (18) months following the
termination of your employment with the Company for any reason, you will not, as
a compensated or uncompensated officer, director, consultant, advisor, partner,
joint venturer, investor, independent contractor, employee, for your own account
or otherwise, solicit any individual who is, or within six (6) months prior to
the time of solicitation was, an employee of the Company or any subsidiary of
the Company to leave his or her employment with the Company or any subsidiary of
the Company.
          (c) You acknowledge and agree that the restrictions contained in this
Paragraph 9 are reasonable and necessary, as there is a significant risk that
your provision of labor, services, advice or assistance to any of those
competitors could result in the disclosure of the Company’s proprietary
information. You further acknowledge and agree that the restrictions contained
in this Paragraph 9 will not preclude you from engaging in any trade, business
or profession that you are qualified to engage in. In the event of your breach
of this Paragraph 9, the Company shall not be obligated to provide you with any
further severance payments or benefits subsequent to such breach.
     10. Dispute Resolution. The parties agree that any dispute arising out of
or relating to this Agreement, the parties’ employment relationship or the
termination of that relationship for any reason, shall settled by arbitration
before a single arbitrator in the area of the Company’s headquarters in
accordance with the rules of the American Arbitration Association. The
arbitrator’s decision will be final and binding on the Company and you. If the
Company and you

 



--------------------------------------------------------------------------------



 



Charles D. Kissner
Page 7
cannot agree on the arbitrator within thirty (30) days after either party’s
request for arbitration, the arbitrator will be selected by, or in accordance
with a procedure established by, the senior officer of the office of the
American Arbitration Association nearest the Company’s headquarters. The
prevailing party will be entitled to reimbursement from the non-prevailing party
for the prevailing party’s reasonable fees and expenses of the prevailing
party’s counsel, and the non-prevailing party will bear the cost of the
non-prevailing party’s counsel, in connection with any such dispute. The Company
shall bear all filing fees and costs of the American Arbitration Association and
the fees and expenses of the arbitrator. Notwithstanding this Paragraph 10, the
Company may bring an action for injunctive relief in any court of competent
jurisdiction.
     11. Compliance with Section 409A of the Internal Revenue Code. This
Agreement is intended to comply with, or otherwise be exempt from Section 409A
of the Code and the rules and regulations promulgated thereunder (collectively,
“Section 409A”). However, the Company has not made and is making no
representation to you relating to the tax treatment of any payment pursuant to
this Agreement under Section 409A and the corresponding provisions of any
applicable State income tax laws.
     Notwithstanding anything to the contrary in this Agreement, any payments or
benefits due hereunder upon a termination of employment which are a “deferral of
compensation” within the meaning of Section 409A shall only be payable or
provided to you upon a “separation from service” as defined for purposes of
Section 409A. In addition, if you are a “specified employee” as determined
pursuant to Section 409A as of the date of your separation from service, as so
defined, and if any payments or entitlements provided for in this Agreement
constitute a “deferral of compensation” within the meaning of Section 409A and
cannot be paid or provided in the manner provided herein without subjecting you
to additional tax, interest or penalties under Section 409A, then any such
payment or entitlement which is otherwise payable during the first six months
following your separation from service shall be paid or provided to you in a
lump sum on the earlier of (i) the first business day of the seventh calendar
month immediately following the month in which your separation from service
occurs and (ii) the date of your death. To the extent required to satisfy the
provisions of the foregoing sentence with respect to any benefit to be provided
in-kind, the Company shall bill you, and you shall promptly pay, the value for
tax purposes of any such benefit and the Company shall therefore promptly refund
the amount so paid by you as soon as allowed by the foregoing sentence.
     For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. With respect to any reimbursement of your expenses, or any provision
of in-kind benefits to you, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and
(3) the right to

 



--------------------------------------------------------------------------------



 



Charles D. Kissner
Page 8
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.
     12. Severability. If any provision of this Agreement is deemed invalid,
illegal or unenforceable, such provision shall be modified so as to make it
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions of this Agreement shall not in any way be affected.
     13. Applicable Withholding. All salary, bonus, severance and other payments
identified in this Agreement are subject to applicable withholding by the
Company.
     14. Assignment. In view of the personal nature of the services to be
performed under this Agreement by you, you cannot assign or transfer any of your
obligations under this Agreement.
     15. Entire Agreement. This Agreement and the agreements referred to above
constitute the entire agreement between you and the Company regarding the terms
and conditions of your employment, and they supersede all prior negotiations,
representations or agreements between you and the Company regarding your
employment, whether written or oral. This Agreement sets forth our entire
agreement regarding the Company’s obligation to provide you with severance
benefits upon any termination of your employment, and you shall not be entitled
to receive any other severance benefits from the Company pursuant to any Company
severance plan, policy or practice.
     16. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the state of California, without reference to
principles of conflicts of laws.
     17. Modification. This Agreement may only be modified or amended by a
supplemental written agreement signed by you and an authorized representative of
the Board.
     18. Legal Fees. The Company will reimburse you for the reasonable fees and
expenses of your attorney in connection with the negotiation of this Agreement,
up to a maximum of $7,000 unless otherwise agreed in writing by the Chairman of
the Company’s Compensation Committee, within thirty (30) days after your start
date, subject to the Company’s expense reimbursement policies and procedures.
     19. Indemnification, Advancement, Insurance. You will be entitled to
indemnification and advancement in accordance with the Company’s bylaws as
currently in effect. The Company will provide reasonable directors’ and
officers’ insurance coverage for its directors and officers, including you.

 



--------------------------------------------------------------------------------



 



Charles D. Kissner
Page 9
     Please sign and date this letter on the spaces provided below to
acknowledge your acceptance of the terms of this Agreement.
Sincerely,

          Aviat Networks, Inc.
    By:   /s/ Thomas L. Cronan III       Name:   Thomas L. Cronan III     
Title:   Sr. VP & CFO     

     I agree to and accept employment with Aviat Networks, Inc. on the terms and
conditions set forth in this Agreement.

              /s/ Charles D. Kissner     Charles D. Kissner         

 